Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 1 of 30




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                            CASE NO. 20-21641-CIV-GOODMAN
                                   [CONSENT CASE]

  CAFE INTERNATIONAL
  HOLDING COMPANY LLC,

          Plaintiff,

  v.

  WESTCHESTER SURPLUS
  LINES INSURANCE COMPANY,

        Defendant.
  _______________________________/

       ORDER ON DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

          Passion. Creativity. Tenacity. These are all traits exhibited by Plaintiff’s counsel in

  their opposition to Defendant Westchester Surplus Lines Insurance Company’s motion

  for judgment on the pleadings [ECF No. 58] in this putative class action lawsuit for

  damages a restaurant allegedly sustained because of the COVID-19 pandemic. But these

  virtues, admirable as they may be, must be squared against the unambiguous language

  of the commercial property insurance policy.

          The Plaintiff-proffered legal arguments, while fascinating and adroit and maybe

  even an illustration of “outside-the-box” thinking, are not enough to permit the insured

  restaurant-owning corporation to avoid the same conclusions and results which dozens
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 2 of 30




  of courts applying Florida law have decided in insurers’ favor about COVID-19-related

  insurance claims.

         At bottom, an insured like Plaintiff Cafe International Holding Company LLC

  must show “direct physical loss of or damage to” its restaurant, as that is the precise

  coverage language from the policy. Plaintiff’s succinct and conclusory allegations about

  COVID-19-caused damage, which it could not specifically identify or explain during a

  multi-hour hearing, are insufficient to escape the great weight of legal authority holding

  that physical damage is required.

         The virus “does not cause direct loss or damage to a property sufficient to trigger

  coverage,” a reality which appears to be why Plaintiff’s counsel was unable to provide

  any specific facts to support the conclusory allegation of coronavirus physical damage to

  the restaurant. Plaintiff may have lost business because of the pandemic, but a decline in

  restaurant revenue or profits is merely an economic loss, not a loss covered by the policy.

         The simple fact that the coronavirus may have been somehow “present” at

  Plaintiff’s restaurant does not give rise to the direct physical loss or damage necessary to

  generate coverage. Moreover, the generic notion that the policy must be interpreted

  “harmoniously,” a theory which Plaintiff’s counsel offered up at the hearing, is also

  inadequate to cause a result different than the one reached by dozens of courts. And the

  suggestion that this Court should focus on the existence of a virus exclusion in other

  Westchester policies (and conclude that its absence in the policy involved here is


                                               2
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 3 of 30




  substantively significant) is contrary to the rule that an exclusion (or its absence) cannot

  create coverage not provided for in the coverage language.

          The Undersigned empathizes with Plaintiff’s plight, just like I empathize with

  other businesses which have suffered (and continue to suffer) from the COVID-19

  pandemic. I also appreciate the energy which was invested into the theories presented by

  counsel in connection with a COVID-19 claim against an insurance carrier. But these

  factors cannot alter the inescapable reality that the unambiguous language of the

  insurance policy simply does not provide the coverage requested here.

          In effect, Plaintiff is trying to fit a square legal argument peg into a round contract

  hole. Cafe International has been persistent and creative, there’s no doubt about that. But

  that resourcefulness does not change the reality that the hole still remains round after

  being subjected to legal pulls. For these reasons, which I will outline in greater detail

  below, the Undersigned grants Westchester’s motion for judgment on the pleadings and

  dismisses the Complaint with prejudice.

          Westchester’s motion for judgment on the pleadings requires an interpretation of

  the insurance policy, so the factual background will begin with the policy.

     I.      Background

             a. The Policy

          Westchester issued a commercial property insurance policy (the “Policy”) to Cafe

  International -- the owner and operator of IT Italy, a restaurant in Fort Lauderdale,


                                                 3
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 4 of 30




  Florida -- for the policy period from November 29, 2019 to November 29, 2020. [ECF Nos.

  1, ¶¶ 1, 19 (Complaint); 1-1, p. 2 (Policy)]. The Policy specifies what it covers and what it

  does not. Coverage is available only if Cafe International proves that a “Covered Cause

  of Loss” caused direct physical loss of or damage to the property. [ECF No. 1-1, pp. 51-

  52]. The Policy defines “Covered Cause of Loss” as “direct physical loss unless the loss is

  excluded or limited in this policy.” Id. at p. 62.

         The Policy provides three types of coverage relevant here: Business Income, Extra

  Expense, and Civil Authority. Each type of coverage is triggered only where there is (i)

  direct physical harm to property (ii) caused by or resulting from a Covered Cause of Loss.

                    i. Business Income and Extra Expense Coverage

         The Business Income provision calls for Westchester to pay Cafe International for

  certain losses of income if Cafe International had to suspend operations due to (i) “direct

  physical loss of or damage to property at [Cafe International’s insured] premises” and (ii)

  caused by or resulting from a “Covered Cause of Loss.” Id. at p. 51. Specifically, the

  Business Income provision states:

         We will pay for the actual loss of Business Income you sustain due to the
         necessary “suspension” of your “operations” during the “period of
         restoration”. The “suspension” must be caused by direct physical loss of
         or damage to property at premises which are described in the Declarations
         and for which a Business Income Limit Of Insurance is shown in the
         Declarations. The loss or damage must be caused by or result from a
         Covered Cause of Loss.

  Id. (emphasis added).


                                                 4
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 5 of 30




         The Extra Expense provision similarly requires “direct physical loss or damage to

  property” and applies “only if the Declarations show that Business Income Coverage

  applies at that premises.” Id. In particular, the Extra Expense provision states:

         Extra Expense means necessary expenses you incur during the “period of
         restoration” that you would not have incurred if there had been no direct
         physical loss or damage to property caused by or resulting from a Covered
         Cause of Loss.

         We will pay Extra Expense (other than the expense to repair or replace
         property) to:

         (1) Avoid or minimize the “suspension” of business and to continue
         operations at the described premises or at replacement premises or
         temporary locations, including relocation expenses and costs to equip and
         operate the replacement location or temporary location.

         (2) Minimize the “suspension” of business if you cannot continue
         “operations”.

         We will also pay Extra Expense to repair or replace property, but only to
         the extent it reduces the amount of loss that otherwise would have been
         payable under this Coverage Form.

  Id. at pp. 51–52 (emphasis added).

      Both the Business Income and Extra Expense provisions provide coverage only

  during the “period of restoration.” See id. Under the Policy:

         “Period of restoration” means the period of time that:

         a. Begins:

         (1) 72 hours after the time of direct physical loss or damage for Business
         Income Coverage; or



                                               5
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 6 of 30




        a. Immediately after the time of direct physical loss or damage for Extra
        Expense Coverage;

        caused by or resulting from any Covered Cause of Loss at the described
        premises; and

        b. Ends on the earlier of:

        (1) The date when the property at the described premises should be
        repaired, rebuilt or replaced with reasonable speed and similar quality;
        or

        (2) The date when business is resumed at a new permanent location.

        “Period of restoration” does not include any increased period required due
        to the enforcement of or compliance with any ordinance or law that:

        (1) Regulates the construction, use or repair, or requires the tearing down,
        of any property; or

        (2) Requires any insured or others to test for, monitor, clean up, remove,
        contain, treat, detoxify or neutralize, or in any way respond to, or assess the
        effects of “pollutants”.

  Id. at p. 59 (emphasis added).

                   ii. Civil Authority Coverage

        The Civil Authority provision affords coverage when government orders prohibit

  access to Cafe International’s insured premises, but only if a Covered Cause of Loss

  causes “damage to property” other than Cafe International’s restaurant. Id. at p. 52.

  Specifically, the Civil Authority provision provides:

        When a Covered Cause of Loss causes damage to property other than
        property at the described premises, we will pay for the actual loss of
        Business Income you sustain and necessary Extra Expense caused by action


                                              6
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 7 of 30




         of civil authority that prohibits access to the described premises, provided
         that both of the following apply:

         (1) Access to the area immediately surrounding the damaged property is
         prohibited by civil authority as a result of the damage, and the described
         premises are within that area … ; and

         (2) The action of civil authority is taken in response to dangerous physical
         conditions resulting from the damage or continuation of the Covered Cause
         of Loss that caused the damage, or the action is taken to enable a civil
         authority to have unimpeded access to the damaged property.

  Id. at pp. 52, 79 (emphasis added).

            b. The Complaint (and the Restaurant’s Claimed Losses)

         Cafe International filed suit on April 20, 2020, asserting six claims for breach of

  contract and declaratory judgment on the theory that it is entitled to Business Income,

  Extra Expense, and Civil Authority coverage from Westchester for certain losses Cafe

  International allegedly suffered during the coronavirus pandemic. [ECF No. 1]. The

  Complaint alleges that, in March 2020, Cafe International was “forced to suspend

  business operations at [its] restaurant, as a result of COVID-19” and because civil

  authority orders allegedly “prohibit[ed] public access” to the restaurant. See id. at ¶¶ 8,

  39-41, 44, 46 (emphasis added).

         The Complaint also asserts a legal conclusion that the suspension of Cafe

  International’s business operations resulted from “[t]he presence of COVID-19 caus[ing]

  direct physical loss of and/or damage to” Cafe International’s restaurant. Id. at ¶¶ 43, 45,

  74, 84, 94 (emphasis added). But the Complaint does not, and cannot, allege facts


                                               7
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 8 of 30




  supporting this conclusory allegation. See id. Moreover, at the hearing on Westchester’s

  motion for judgment on the pleadings, Plaintiff’s counsel was likewise unable to

  articulate any specific facts about this conclusory allegation; he said it was not

  commercially feasible to now pinpoint any specific property which was in fact damaged.

           In particular, Plaintiff’s counsel argued that the physical attachment of the virus

  to restaurant property is a physical injury. And, he further argued, because the virus is

  and was pervasive, it is “highly likely” that a vast amount of surfaces would have been

  contaminated by the virus. But neither the Complaint nor the explanations offered up at

  the hearing pinpointed any fact-specific allegations of physical damage.

     II.      The Parties’ Contentions

           Westchester emphasizes that insurance contracts must be interpreted through the

  plain language of the policy. It contends that the policy language is clear and

  unambiguous, and that Plaintiff cannot sufficiently allege, let alone establish, coverage.

           It emphasizes that business income loss, extra expense loss and civil authority loss

  all require direct physical harm to property. Westchester relies on a plethora of cases

  rejecting Covid-19 coverage under commercial property policies, including cases holding

  that the virus, even if present, is a temporary presence which can be cleaned. Westchester

  also argues that the insured property must tangibly change for coverage to apply and

  notes that there are no specific factual allegations of tangible change to restaurant

  property caused by the virus.


                                                8
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 9 of 30




         Westchester’s motion also contends that the Civil Authority provision of the policy

  will provide coverage only where the civil authority prohibits access to the insured

  property due to damage to property elsewhere. Defendant contends that the Civil

  Authority did not prohibit access to the restaurant and that the damage alleged was not

  elsewhere.

         Plaintiff, on the other hand, contends that it has alleged physical damage and that

  the Court is therefore required to accept that allegation as true for now, when evaluating

  a motion for judgment on the pleadings. Plaintiff also contends that the myriad other

  cases which ruled for insurers in Covid-19 cases are distinguishable because they did not

  involve an insured (like Westchester) which issues some policies with a separate virus-

  exclusion provision but others which lack the exclusion. Therefore, Plaintiff contends, it

  is illogical for Westchester to suggest that courts treat both types of policies identically.

         In addition to focusing on the absence of a virus exclusion in the instant policy and

  its presence in other Westchester policies, Plaintiff also contends that a “holistic”

  interpretation of the policy undermines Westchester’s suggested interpretation. At the

  hearing, Plaintiff’s counsel slightly modified this contention, arguing that a “harmonious

  construction” of the policy is required.

         Although Plaintiff’s counsel explained that his client is not necessarily contending

  that all of the approximately three dozen Covid-19 insurance cases relied upon by

  Westchester were incorrectly decided, he contends that many of those cases are


                                                9
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 10 of 30




  inapposite because (1) plaintiffs in some cases failed to allege physical loss or damage; (2)

  some plaintiffs affirmatively excluded physical loss or damage; (3) the policy contained

  expressed virus exclusions; or (4) some courts applied a structural-injury requirement

  which Plaintiff here contends does not exist under Florida law.

         By way of summary, Plaintiff’s imaginative position asserts two theories which it

  hopes will differentiate its lawsuit from most other, similar ones, which were dismissed

  or subjected to adverse summary judgment rulings: (1) focusing on the absence of the

  virus exclusion in this specific policy; and (2) a flexible-type contract-interpretation

  approach embracing the themes of harmony and holisticness.

         In its Reply, Westchester issues the reminder that an “all risk” policy is not an “all

  loss” policy. It contends that the existence or absence of a virus exclusion cannot create

  coverage and is irrelevant to determining if there is coverage in the first place. It also

  points out that this theory is not alleged in the Complaint. It challenges Plaintiff’s

  argument that the Complaint’s allegations must be deemed true at this procedural point,

  saying they are wholly conclusory and must be ignored.

         Westchester relies upon “the slew of cases” which hold that the coronavirus does

  not cause direct physical loss of or damage to property. Concerning the Civil Authority

  coverage claim, Westchester emphasizes that the Policy requires civil authority orders

  which “prohibit” access to the insured premises -- but the ones here did not, as they

  allowed delivery, pick-up, takeout services and staff access to the restaurant.


                                               10
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 11 of 30




            Westchester concedes that a “read-the-policy-as-a-whole” approach is correct as a

  general legal principle, but it then notes that this principle is unhelpful to Plaintiff because

  the Complaint still fails to allege any well-pleaded facts showing direct physical loss of

  or damage to property at its restaurant.

            Finally, Westchester brands the authority cited by Plaintiff as inapposite, easily-

  distinguishable, non-binding, unpersuasive outliers, which are contrary to Florida law or

  pre-COVID-19, non-Florida cases, and which “involved some physical force that changed

  the insured property itself or resulted in the property being permanently unusable or

  lost.” [ECF No. 81, p. 10]. And it notes that Plaintiff’s response “does not identify a single

  Florida case that has endorsed its theory of coverage.” [ECF No. 81, p. 11].

     III.      Applicable Legal Principles and Analysis

            Although Westchester’s motion is one for judgment on the pleadings, the

  principles governing a motion to dismiss apply here.

            “A motion for judgment on the pleadings is governed by the same standard as a

  Rule 12(b)(6) motion to dismiss.” Guarino v. Wyeth LLC, 823 F. Supp. 2d 1289, 1291 (M.D.

  Fla. 2011) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)).

            To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure

  12(b)(6), the plaintiff must plead facts that make out a claim that is plausible on its face

  and raises the right to relief beyond a speculative level. Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 555 (2007). “A claim has facial plausibility when the plaintiff pleads factual content


                                                11
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 12 of 30




  that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

         Conclusory allegations and legal conclusions “are not entitled to the assumption

  of truth,” even if pleaded in the complaint. Id. at 679 (2009); see also Davila v. Delta Air

  Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003) (“[C]onclusory allegations, unwarranted

  factual deductions[,] or legal conclusions masquerading as facts will not prevent

  dismissal.”).

         A court must dismiss a plaintiff's complaint if it fails to nudge its “claims across

  the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

         All parties here agree that Florida substantive law governs the substantive contract

  interpretation issues in this case. See, e.g., Rando v. Gov’t Emps. Ins. Co., 556 F.3d 1173, 1176

  (11th Cir. 2009); Sparta Ins. Co. v. Colareta, 990 F. Supp. 2d 1357, 1362-63 (S.D. Fla. 2014);

  James River Ins. Co. v. Epic Hotel, LLC, No. 11-cv-24292, 2013 WL 12085984, at *3 (S.D. Fla.

  Jan. 9, 2013).

         Likewise, the parties here also agree that this Court, in applying Florida law, must

  “adhere to decisions of the state’s intermediate appellate courts absent some persuasive

  indication that the state’s highest court would decide the issue otherwise.” Davis v. Nat’l

  Med. Enters., Inc., 253 F.3d 1314, 1319 n.6 (11th Cir. 2001).

         As the insured, Cafe International bears the burden of proving that it is entitled to

  coverage under the Policy. See, e.g., S.O. Beach Corp. v. Great Am. Ins. Co. of N.Y., 305 F.


                                                 12
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 13 of 30




  Supp. 3d 1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). Cafe

  International must plead sufficient facts (not merely legal conclusions) that, if proven,

  would establish that “‘the plain language of the policy, as bargained for by the parties,’”

  provides coverage. State Farm Fire & Cas. Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir.

  2004) (quoting Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 33 (Fla. 2000)).

         Insurance policies are contracts. See Lumbermens Mut. Cas. Co. v. August, 530 So. 2d

  293, 295 (Fla. 1988). A claim for breach of contract under Florida law requires three

  elements: “(1) the existence of a contract; (2) a material breach of that contract; and (3)

  damages resulting from the breach.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th

  Cir. 2009). As with any contract, courts “must interpret the policy in accordance with the

  plain meaning of the language used so as to give effect to the policy as it was written.”

  State Farm Mut. Auto. Ins. Co. v. Menendez, 70 So. 3d 566, 569–70 (Fla. 2011) (quoting

  Travelers Indem. Co. v. PCR Inc., 889 So. 2d 779, 785 (Fla. 2004)).

         “Furthermore, ‘[i]n construing a contract, the legal effect of its provisions should

  be determined from the words of the entire contract,’ and that construction must give

  ‘effect to all of the provisions of the contract.’” Summitbridge Credit Invs. III, LLC v. Carlyle

  Beach, LLC, 218 So. 3d 486, 489 (Fla. 4th DCA 2017) (alteration in original) (quoting Sugar

  Cane Growers Co-op. of Fla., Inc. v. Pinnock, 735 So.2d 530, 535 (Fla. 4th DCA 1999)).

         Interpretation of an insurance contract is a matter of law for a court to decide. Gulf

  Tampa Drydock Co. v. Great Atl. Ins. Co., 757 F.2d 1172, 1174 (11th Cir. 1985). “The scope


                                                 13
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 14 of 30




  and extent of insurance coverage is defined by the language and terms of the policy.”

  Roberts v. Fla. Laws. Mut. Ins. Co., 839 So. 2d 843, 845 (Fla. 4th DCA 2003).

         “The well-settled rule [is] that a court shall not rewrite a contract of insurance

  extending the coverage afforded beyond that plainly set forth in the insurance contract.”

  Oceanus Mut. Underwriting Ass’n (Bermuda) Ltd. v. Fuentes, 456 So. 2d 1230, 1232 (Fla. 3d

  DCA 1984) (internal quotation marks omitted). To that end, “[i]nsurance contracts must

  be construed in accordance with the plain language of the policy.” Somethings Fishy

  Enters., Inc. v. Atl. Cas. Ins. Co., 415 F. Supp. 3d 1137, 1142 (S.D. Fla. 2019) (citing Swire Pac.

  Holdings, Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003)). “‘[I]f a policy provision is

  clear and unambiguous, it should be enforced according to its terms.’” Id. (quoting Taurus

  Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005)).

         So the issue is whether Florida law authorizes a claim against a carrier under the

  circumstances presented by the coronavirus pandemic.

     a. Business Income and Extra Expense Coverage

         As noted very recently in a Southern District of Florida opinion, AE Mgmt., LLC v.

  Illinois Union Ins. Co., “’a growing number of state and federal courts in Florida and

  around the country,” however, “have considered the issue and have almost uniformly

  held that economic losses resulting from government orders closing businesses to slow

  the spread of COVID-19 are not covered under ‘all risk’ policy language identical to that

  in this case because such losses were not caused by direct physical loss of or damage to


                                                  14
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 15 of 30




  the insured property.’” No. 20-2295-CV, 2021 WL 827192 (S.D. Fla. March 4, 2021) (citing

  Emerald Coast Restaurants, Inc. v. Aspen Specialty Ins. Co., No. 20-cv-5898, 2020 WL 7889061,

  at *2 (N.D. Fla. Dec. 18, 2020)).

         Several other district courts have also denied coverage under the civil authority,

  business income and extra expense provisions. See, e.g., MENA Catering, Inc. v. Scottsdale

  Ins. Co., No. 20-cv-23661, 2021 WL 86777, at *7 (S.D. Fla. Jan. 11, 2021) (Bloom, J.) (“There

  is no ‘direct physical loss’ where the alleged harm consists of the mere presence of the

  virus on the physical structure of the premises.”) (discussing Mama Jo's, Inc. v. Sparta Ins.

  Co., 823 F. App'x 868, 879 (11th Cir. 2020)); see also Sun Cuisine, LLC v. Certain Underwriters

  at Lloyd's London, No. 20-cv-21827, 2020 WL 7699672, at *4 (S.D. Fla. Dec. 28, 2020) (Gayles,

  J.) (“Plaintiff’s allegations provide the Court no reason to deviate from the prevailing

  consensus in this Circuit and others regarding business interruption claims arising from

  the COVID-19 pandemic” that such claims “do not plausibly show direct physical loss or

  damage” to property); see also El Novillo Restaurant v. Certain Underwriters at Lloyd's

  London, No. 20-cv-21525, 2020 WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020) (Ungaro, J.)

  (collecting cases and noting “federal district courts throughout the country have

  dismissed substantially similar COVID-19 related lawsuits for failing to state a claim for

  business income coverage” where the policy required proof of “direct physical loss of or

  damages to property”); see also Raymond H Nahmad DDS PA v. Hartford Cas. Ins. Co., No.

  20-cv-22833, 2020 WL 6392841 (S.D. Fla. Nov. 2, 2020) (Bloom, J.) (same); see also


                                                15
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 16 of 30




  LLC. v. Greenwich Ins. Co., No. 20-22615-Civ, 2020 WL 5051581 (S.D. Fla. Aug. 26, 2020)

  (Torres, Mag. J.) (same).

         In fact, the legal headwinds which Plaintiff confronts here have not abated, as

  district courts in Florida continue to rule in favor of insurers in similar lawsuits. See PF

  Sunset View, LLC v. Atlantic Specialty Ins. Co., No. 20-81224-CV, 2021 WL 1341602 (S.D. Fla.

  Apr. 9, 2021) (Cannon, J.) (Florida law) (granting insurer’s motion for judgment on the

  pleadings in COVID-19–related insurance coverage case); see also Graspa Consulting, Inc.

  v. United Nat’l Ins. Co., No. 20-23245-CIV, 2021 WL 1540907 (S.D. Fla. Apr. 16, 2021)

  (Torres, Mag. J.) (Florida law) (recommending insurer’s motion to dismiss be granted

  with prejudice in COVID-19–related insurance coverage case); Runway 84, Inc. v. Certain

  Underwriters at Lloyd’s, London, No. 0:20-cv-62257 AHS, ECF No. 15 (S.D. Fla. Mar. 31,

  2021) (Singhal, J.) (Florida law) (granting insurer’s motion to dismiss with prejudice in

  COVID-19–related insurance coverage case).

         The same legal trend is occurring in courts in other parts of the country. Cf. Bel Air

  Auto Auction, Inc. v. Great Northern Ins. Co., No. RDB-20-2892, 2021 WL 1400891 (D. Md.

  Apr. 14, 2021) (Bennett, J.) (Maryland law) (granting insurer’s motion for judgment on

  the pleadings in COVID-19–related insurance coverage case and rejecting plaintiff’s

  argument that absence of virus exclusion indicated there was coverage).

         In citing recent cases involving COVID-19-related claims, the Undersigned notes

  that Plaintiff’ s counsel has already raised many of the same arguments asserted here in


                                               16
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 17 of 30




  other COVID-19–related insurance lawsuits in this District. See 15 Oz Fresh & Healthy Food

  LLC v. Underwriters at Lloyd’s London, No. 1:20-cv-23407-AHS, ECF No. 15, at pp. 3-19 (S.D.

  Fla. Oct. 30, 2020); Atma Beauty, Inc. v. HDI Glob. Specialty SE, No. 1:20-cv-21745-DPG, ECF

  No. 20, at pp. 5-25 (S.D. Fla. Aug. 14, 2020). The courts in those cases expressly or

  implicitly rejected the arguments and held that the insureds failed to state a claim. See id.

         But the Undersigned’s analysis is not limited to parroting myriad other case

  citations in which Plaintiff’s contract theory was rejected. Rather, it is also based on an

  independent assessment of the contract and the logical conclusion that any rational

  reading of the relevant contract language supports Westchester’s interpretation of the

  contract.

         The question before the Court is whether the Plaintiffs have met their burden to

  show that the plain language of the Policy’s affirmative grant of coverage -- “direct

  physical loss of or damage to property” -- covers their alleged economic losses as a result

  of COVID-19 and subsequent government shutdown orders. See, e.g., S.O. Beach Corp.,

  305 F. Supp. 3d at 1364 (internal citation omitted) (“A plaintiff seeking to recover under

  an all-risks policy has the burden of proving that a loss occurred to the insured’s property

  while the policy was in force.”).

         The plain meaning of the terms “direct physical loss of or damage to property”

  unambiguously requires actual, tangible damage to the physical premises itself, not

  merely economic losses unaccompanied by a demonstrable physical alteration to the


                                               17
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 18 of 30




  premises itself. This straightforward view of the unambiguous language of the policy is

  consistent with the Eleventh Circuit’s decision in Mama Jo's Inc. v. Sparta Ins. Co., 823 F.

  App’x 868 (11th Cir. 2020), which provides guidance and supports the Court’s

  determination.

         In Mama Jo's, the Eleventh Circuit affirmed the district court’s conclusion that a

  restaurant failed to establish that it suffered a direct physical loss that would trigger

  coverage under an insurance policy. The restaurant claimed a loss after nearby roadway

  construction blew dust and debris inside its facility, causing an economic loss due to

  decreased customer traffic and imposing cleaning expenses on the restaurant. The insurer

  denied the claim after concluding that the restaurant did not suffer a “direct physical loss

  or damage” to the insured property, and the district court thereafter entered summary

  judgment in favor of the insurer.

         On appeal, the Eleventh Circuit affirmed, applying Florida law. The Court noted

  that “an item or structure that merely needs to be cleaned has not suffered a ‘loss’ which

  is both ‘direct’ and ‘physical.’” Id. at 879 (citing Homeowners Choice Prop. & Cas. v. Maspons,

  211 So. 3d 1067, 1069 (Fla. Dist. Ct. App. 2020); Vazquez v. Citizens Prop. Ins. Corp., 304 So.

  3d 1280, 1284 (Fla. Dist. Ct. App. 2020); Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F.

  App’x 569, 573 (6th Cir. 2012)) (“[C]leaning . . . expenses . . . are not tangible, physical

  losses, but economic losses.”); see also MRI Healthcare Ctr. of Glendale, Inc. v. State Farm

  Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (Cal. Ct. App. 2010) (internal citation omitted) (“A


                                                18
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 19 of 30




  direct physical loss contemplates an actual change in insured property.”); AFLAC Inc. v.

  Chubb & Sons, Inc., 260 Ga. App. 306, 581 S.E. 2d 317, 319 (2003).

         Applying that guidance here supports the clear meaning of the Policy language at

  issue: the loss needs to come directly from an actual, demonstrable, physical harm to the

  premises itself.

         Plaintiff contends that it has made the necessary allegation of harm. For example,

  paragraph 74 of the Complaint alleges that “COVID-19 caused direct physical loss of

  and damage to IT Italy Restaurant and other Class members’ insured premises,” resulting

  in “suspensions of business operations at these premises.” (emphasis added). It made

  similar allegations in paragraphs 84, 94 and 104 of the Complaint.

         But these claims are fact-free, detail-free, wholly conclusory allegations. The

  Undersigned questioned Plaintiff’s counsel at the hearing about these allegations, asking

  for even one piece of restaurant property which was actually physically damaged. He

  had no illustrations. Instead, he said it was “not commercially feasible” to point to a

  specific piece of property. He said that Plaintiff intended to later engage experts to inspect

  the property, conduct tests and determine which property was damaged, and how. He

  could not, however, now allege (or even speculate about) any restaurant properties which

  were damaged.

         Plaintiff’s conclusory allegations are insufficient. Pleading the bare elements of a

  claim is insufficient as a matter of law. A complaint must allege some supporting facts,


                                               19
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 20 of 30




  N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., No. 11-CV-1121, 2011 WL 4948542, at *4

  (M.D. Fla. Oct. 17, 2011), but this one does not. Dismissal is therefore appropriate. Davila

  v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003) (“[C]onclusory allegations,

  unwarranted factual deductions[,] or legal conclusions masquerading as facts will not

  prevent dismissal.”); SA Palm Beach LLC v. Certain Underwriters at Lloyds, London, No. 20-

  cv-80677, 2020 WL 7251643, at *1-3 (S.D. Fla. Dec. 9, 2020) (insured’s allegation that it

  “suffered a direct physical loss of [its] property” because it has “been unable to use [its]

  property for its intended purpose” was insufficient to sustain claim).

         A plaintiff cannot escape the policy-required need to sustain a physical loss of or

  damage to property by simply asserting a fact-free allegation that the requisite damage

  was sustained. Rococo Steak, LLC v. Aspen Specialty Ins. Co., No. 8:20-cv-2481, 2021 WL

  268478, at *2 (M.D. Fla. Jan. 27, 2021) (noting that “[c]ourts are not bound to accept as true

  a legal conclusion couched as a factual allegation” and dismissing with prejudice

  complaint alleging that COVID-19 damaged property, denied access to property,

  prevented customers        from   accessing   property,    rendered property       physically

  uninhabitable, impaired property’s function, and caused a suspension of business

  operations at property).

         At the hearing, Plaintiff argued that the mere attachment of the coronavirus to any

  part of the restaurant is, in fact, a physical injury. Counsel argued that the virus was so

  prevalent that it is a virtual certainty that the virus was on Plaintiff’s premises at some


                                                20
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 21 of 30




  point. But other courts in this district have already rejected this physical contamination

  theory. 1 A cogent and persuasive treatment of this issue is found in Town Kitchen LLC v.

  Certain Underwriters at Lloyd’s, London, No. 20-22832, 2021 WL 768273, at *7 (S.D. Fla. Feb.

  26, 2021):

         Lastly, the deadly coronavirus is surely an order of magnitude more
         dangerous than construction debris. However, to the extent this argument
         is about the danger each poses while resting on surfaces, they are both
         eliminated in the same way—with Lysol and a rag. At this point in the
         pandemic, it is widely accepted that life can go on with hand sanitizer and
         disinfecting wipes. Indeed, Town Kitchen has continued to operate a take-
         out business from the very premise they argue has suffered direct physical
         loss. The Eleventh Circuit's holding in Mama Jo's did not rely on the danger
         or harmlessness of the debris at issue, it relied on what needs to be done to
         “repair” the problem. Because the “repairs” here consist of the routine
         disinfecting with which we are all familiar and cleaning costs are not
         tangible, physical losses but rather economic losses, the Court rejects the
         Plaintiff's “physical contamination” theory—and ultimately dismiss its
         complaint for failure to state a claim for breach of contract and a declaratory
         judgment.

         Moreover, “[U]nder Florida law, the phrase, ‘direct physical loss of or damage to

  property’ requires ‘a distinct, demonstrable, physical alteration of the property’ and

  does not include ‘losses that are intangible or incorporeal.’” AE Mgmt., LLC, 2021 WL

  827192, at *3 (emphasis added). Pure economic harm untethered to any physical

  alteration to property is insufficient to establish coverage. First Watch Rests., Inc. v. Zurich

  Am. Ins. Co., No. 8:20-cv-2374, 2021 WL 390945, at *3-4 (M.D. Fla. Feb. 4, 2021) (holding


  1
        This argument is “nothing novel,” as other plaintiffs “have tried and failed”
  because “coronavirus particles damage lungs[;], they do not damage buildings.” Graspa
  Consulting, 2021 WL 1540907, at *9 (quoting Town Kitchen, 2021 WL 768273, at *4).
                                                21
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 22 of 30




  insured’s “business losses due to COVID-19 orders [we]re economic losses, not the kind

  of physical loss or damage contemplated by the policy”);

         Cafe International’s Complaint points to no tangible changes in the insured

  restaurant property itself. See Mama Jo’s, 823 Fed. App’x at 879, where our appellate court

  cites MRI Healthcare of Glendale, Inc., for the proposition that “[a] direct physical loss

  contemplates an actual change in insured property.” 187 Cal. App. 4th at 779 (emphasis

  added).

         Similarly, counsel did not at the hearing specify any new allegations of tangible

  changes to the property itself which could be asserted in an amended pleading. Lacking

  those critical allegations supported by factual assertions, Plaintiff is unable to state a

  viable claim. See Infinity Exhibits, Inc. v. Certain Underwriters at Lloyd's London Known as

  Syndicate PEM 4000, No. 8:20-CV-1605-T-30AEP, 2020 WL 5791583, at *4-5 (M.D. Fla. Sept.

  28, 2020) (“Significantly, Plaintiff is not the first insured to seek coverage due to COVID-

  19 government shutdown orders under a policy that limits coverage to losses caused by

  direct physical loss or damage to the property. Courts across the country have held that

  such coverage does not exist where, as here, policyholders fail to plead facts showing

  physical property damage . . . Here, there is no business income coverage and no civil

  authority coverage because the Amended Complaint fails to allege facts describing how

  the Property suffered any actual physical loss or damage.”).

         The Undersigned now turns to the two relatively novel theories urged by Plaintiff.


                                              22
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 23 of 30




         First, Plaintiff highlights the fact that its policy lacks a virus exclusion while other

  Westchester-issued police have one. According to Plaintiff, this makes this case different

  from all Westchester-cited cases because Westchester, “unlike most insurers” of which

  Plaintiff is aware, routinely issues policies containing the virus exclusion as well as

  policies lacking it. [ECF No. 75, p. 24]. This, says Westchester, means that there is coverage

  here, or that coverage could be triggered here (but could not be resolved in a motion for

  judgment on the pleadings). Plaintiff argues that Westchester’s position “effectively

  proposes to treat both types of policies the same.” [ECF No. 75, p. 24].

         Classifying this point as “pivotal,” Plaintiff argues that it “indicates that

  Westchester understood ‘direct physical loss or damage’ to at least possibly cover virus-

  related losses.” [ECF No. 75, p. 24]. Otherwise, Plaintiff continues, “there would be no

  need to exclude virus-related losses from all-risk policies, and the ISO 2 virus exclusion

  would be superfluous in the policies in which it was incorporated, something disfavored

  by the law of Florida and most other states.” [ECF No. 75, pp. 24-25].

         Plaintiff relies on In re: Society Insurance Co. COVID-19 Business Interruption

  Protection Insurance Litigation, MDL No. 2694, 2021 WL 679109 (N.D. Ill. Feb. 22, 2021),

  because that Court considered the implications of the availability of the virus exclusion

  for policies which lack the exclusion. The Society Insurance Court denied the insurers’


  2
        According to numbered paragraph 33 of the Complaint, ISO stands for the
  Insurance Services Office, a company which drafts standard policy language for use in
  insurance contracts.
                                                23
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 24 of 30




  motions to dismiss and for summary judgment, and it suggested that there should be

  discovery regarding the insurers’ use or non-use of the virus exclusion. Id. at *n.6.

         But Westchester describes the Society Insurance decision as a non-binding outlier,

  and the Undersigned notes that several other courts have criticized the opinion. See e.g.,

  Tria WS LLC v. American Automobile Ins. Co., No. 20-4159, 2021 WL 1193370, at *n.5 (E.D.

  Pa. Mar. 30, 2021) (viewing Society Insurance as an opinion which “contort[ed] these

  [policy] provisions far beyond their normal meaning”).

         Plaintiff’s   “but-we-don’t-have-a-virus-exclusion”      argument     conflates   two

  separate questions: first, whether there is coverage, and second, if so, whether coverage

  is excluded by some other provision.

         The Florida Supreme Court has specifically rejected an argument like the one Cafe

  International asserts here. In Siegle v. Progressive Consumers Ins. Co., 819 So.2d 732 (2002),

  the policyholder argued “that the absence of an exclusion from coverage for diminished

  value should cause th[e] [c]ourt to find coverage.” Id. at 740. But the Court rejected the

  argument as “entirely without merit” and “directly contrary to the tenets of insurance

  contract interpretation,” which hold that “the absence of an exclusion” does not itself

  mean coverage exists. Id. Rather, the court explained, it is “undeniable” that “the

  existence or nonexistence of an exclusionary provision in an insurance contract is not at

  all relevant until it has been concluded that the policy provides coverage for the insured’s

  claimed loss.” Id.


                                               24
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 25 of 30




         And here, Plaintiff has not established or adequately alleged coverage, which

  requires direct physical loss of or damage to its property.

         For this very reason, several federal courts -- including at least three in this District

  -- have rebuffed similar arguments in the COVID-19 context. For example, in Café La Trova

  LLC v. Aspen Specialty Insurance Co., the insured argued that its COVID-19–related losses

  must be covered because its “[p]olicy does not contain a virus exclusion” while other

  insurance policies do. No. 20-22055, 2021 WL 602585, at *6 n.7 (S.D. Fla. Feb. 16, 2021).

  But the court rejected that argument, emphasizing that under Florida law and basic

  insurance principles “exclusionary provisions plainly cannot be used to establish

  coverage in the first instance.” Id.; see also, e.g., Island Hotel Props., Inc. v. Fireman’s Fund

  Ins. Co., No. 4:20-cv-10056, 2021 WL 117898, at *1, *4 (S.D. Fla. Jan. 11, 2021) (dismissing

  complaint despite insured’s argument that losses not specifically excluded should be

  covered); El Novillo Rest. v. Certain Underwriters at Lloyd’s, London, No. 1:20-cv-21525, 2020

  WL 7251362, at *4 (S.D. Fla. Dec. 7, 2020) (finding “Plaintiffs’ reliance on the Policies’

  exclusionary provisions must be rejected as a means to establish coverage”); Prime Time

  Sports Grill, Inc. v. DTW 1991 Underwriting Ltd., No. 8:20-cv-771, 2020 WL 7398646, at *2

  (M.D. Fla. Dec. 17, 2020) (dismissing with prejudice a COVID-19-related lawsuit filed by

  a bar/restaurant operator and rejecting insured’s argument that “there is no specific

  exclusion in the policy for losses causes by governmental suspension orders or viruses”).




                                                 25
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 26 of 30




         Plaintiff’s   second creative     hypothesis (advocating        for   a   “harmonious”

  construction of the policy) fares no better.

         The Policy provides Business Income and Extra Expense coverage only during the

  “period of restoration,” which is tied to the time when the property is “repaired, rebuilt[,]

  or replaced” -- a phrase that, as discussed above, plainly requires an actual, physical

  change in the insured property. In response, Cafe International theorizes that a property

  can be “restored” even if it was never tangibly altered. But that interpretation leaves out

  at least two aspects of the “period of restoration” provision, namely (i) that the period

  begins only after there is “direct physical loss or damage,” and (ii) that it ends not when

  the property is “restored” but when it is “repaired, rebuilt or replaced.” And as the

  Eleventh Circuit in Mama Jo’s put it, even if a business “slowdown … could be attributed

  to a ‘period of restoration,’” there still is no coverage because the slowdown “must be

  caused by direct physical loss of or damage to property” in the first place. 823 F. App’x at 879-

  80 (emphasis added).

         Moreover, the Policy’s Building and Personal Property Coverage Form provides

  coverage “for direct physical loss of or damage to Covered Property” at Cafe International’s

  restaurant “caused by or resulting from any Covered Cause of Loss.” [ECF No. 1-1, p. 35].

  But Plaintiff does not seek coverage under that Form for the cost to repair or replace any

  supposedly lost or damaged property. Thus, the Undersigned agrees with Westchester’s

  argument that notwithstanding Cafe International’s conclusory assertions to the


                                                 26
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 27 of 30




  contrary, reading the policy as a whole further confirms that Plaintiff has not alleged any

  direct physical loss of, or damage to, its restaurant.

         At the hearing, Plaintiff’s counsel, in advocating the harmonious construction

  theory, argued that this principle means that the coverage provisions must be construed

  in a way which does not render the exclusions superfluous. But the policy here has no

  virus exclusion, so it is difficult to understand how any interpretation of the coverage

  provision could inappropriately render irrelevant an exclusion which is not present in

  the first place. Cf. AE Mgmt., 2020 WL 827192 (dismissing with prejudice COVID-19

  insurance coverage lawsuit because plaintiff restaurants failed to allege facts establishing

  coverage and therefore declining to consider the applicability of the policy’s virus

  exclusion).

     b. Civil Authority Coverage

         This analysis now shifts to Plaintiff’s civil authority claim, which applies only if

  there is physical harm to some property away from the insured premises -- a requirement

  which Plaintiff fails to meet, as it did not plead it. Moreover, the civil authority coverage

  requires an order which prohibited access to the property.

         Concerning the first requirement (i.e., action of a civil authority prohibits access to

  the insured property due to damage to property elsewhere), nowhere does Cafe

  International allege that the authorities’ orders resulted from any damage to property

  elsewhere. Thus, no coverage exists under the Policy’s Civil Authority provision as a


                                               27
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 28 of 30




  matter of law. See Raymond H. Nahmad, DDS, P.A. v. Hartford Casualty Ins. Co., No. 20-cv-

  22833, 2020 WL 6392841, at *8 (S.D. Fla. Nov. 2, 2020) (finding no civil authority coverage

  where complaint alleged “no physical harm to any properties in the immediate area, only

  suspensions and closures in general due to government orders”); AE Mgmt., 2021 WL

  827192, at *4 (similar); El Novillo, 2020 WL 7251362, at *7 (same); SA Palm Beach LLC, 2020

  WL 7251643, at *6; Mena Catering, 2021 WL 86777, at *7 (same); 15 Oz Fresh & Healthy Food,

  LLC, 2021 WL 896216, at *7 (same).

         Cafe International’s civil authority claim also fails for the second and separate

  reason that it does not clear the hurdle that civil authority orders actually prohibited

  access to its restaurant. Civil authority coverage is triggered only if an action of a civil

  authority “prohibits access” to the insured premises. [ECF No. 1-1, p. 52].

         But no civil authority action ever prohibited access to Cafe International’s

  restaurant; at most, the civil authority orders temporarily restricted Cafe International

  from serving food on-premises, while allowing the restaurant to provide delivery, pick-

  up and takeout services, and give access to employees and staff.

         Plaintiff’s lawsuit references orders which imposed a temporary closure of on-

  premises food service, permitting takeout and delivery. For this additional reason,

  Plaintiff’s civil authority claim fails as a matter of law. See, e.g., Nahmad, 2020 WL 6392841,

  at *8-9 (finding orders hindering access without completely barring access do not trigger

  civil authority coverage); 15 Oz Fresh & Healthy Food, 2021 WL 896216, at *7 (finding no


                                                28
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 29 of 30




  civil authority coverage where insured “d[id] not allege specific facts showing that it had

  no access to the restaurant as a result of the executive orders”); Café La Trova, 2021 WL

  602585, at *11 (similar); El Novillo, 2020 WL 7251362, at *7 (same).

     IV.      Conclusion

           The Court grants Westchester’s motion and dismisses the Complaint.

           In its Opposition, Plaintiff mentions its desire to file an amended complaint. At the

  hearing, counsel slightly amplified the reasons for this comment, but he did not pinpoint

  any specifics sufficient to overcome the overwhelming authority establishing that the

  virus did not trigger coverage because there are no plausible, sufficiently specific

  allegations of direct physical loss of or damage to the restaurant. Even if experts were

  permitted to inspect the restaurant and even if they concluded that the virus

  contaminated the restaurant or its equipment, this hypothetical new series of allegations

  would still be inadequate. See Mama Jo’s, 823 F. App’x at 879 (stating under Florida law,

  “an item or structure that merely needs to be cleaned has not suffered a ‘loss’ which is

  both ‘direct’ and ‘physical’”).

           Leave to amend can only be granted where a plaintiff identifies the legally

  cognizable allegations it will offer, and Cafe International does not and cannot do that

  here. See, e.g., Avena v. Imperial Salon & Spa, Inc., 740 F. App’x 679, 683 (11th Cir. 2018)

  (stating leave to amend request must “set forth the substance of the proposed amendment

  or attach a copy of the proposed amendment”); Mena Catering, Inc., 2021 WL 86777, at *10


                                                29
Case 1:20-cv-21641-JG Document 86 Entered on FLSD Docket 05/04/2021 Page 30 of 30




  (dismissing COVID-19–related complaint with prejudice because any amendment would

  be fruitless).

         Because Plaintiff’s proffered amendment would be futile, the dismissal is with

  prejudice.

         DONE AND ORDERED in Chambers, in Miami, Florida, on May 4, 2021.




  Copies furnished to:
  All Counsel of Record




                                           30
